 



Exhibit 10.2
(COMPUTER ASSOCIATES LOGO) [y12296y1229600.gif]
Computer Associates International, Inc.
Deferred Compensation Plan



       
Please read carefully
before completing this
form.
    [2005] ANNUAL PERFORMANCE
BONUS DEFERRAL ELECTION FORM        

STEP 1     Employee Information
 

         
Your Name:
                                                                 SSN:
                     -                      -                     
 
       
Daytime Phone:
  (___)                      -                        Evening Phone: (___)
                     -                     
 
       
Date of Birth:
                         Date of Hire:                     

 
STEP 2     Annual Performance Bonus Election
 
For the performance period beginning on April 1, [2005] and ending on March 31,
[2006], you may defer up to a maximum of 90% of your cash Annual Performance
Bonus, if any, under the Computer Associates International, Inc. Executive
Deferred Compensation Plan (the "Plan"). The amount of any Annual Performance
Bonus you elect to defer (minimum of 1%) will be withheld and credited to an
account on the Company’s books at the time such Annual Performance Bonus would
have otherwise been payable, if applicable.

  o   I hereby elect to defer      % of my [2005] Annual Performance Bonus (may
equal 90% of cash Annual Performance Bonus, minimum 1%) under the Plan.

 
STEP 3     Investment Election
 
I hereby elect to direct that the deferred portion of my Annual Performance
Bonus will be deemed invested in the following manner under the provisions of
the Plan. I understand this will apply to the annual performance bonus, if any,
that may be paid in connection with the annual performance period beginning on
April 1, [2005] and ending on March 31, [2006] . I also understand that at any
time I may transfer my account balances from one investment Fund option to
another. (Your total Investment Election percentage must equal 100%)
 

                    Fund Name     %           %                    
Fidelity Puritan
          Dodge & Cox Stock Fund                          
Fidelity Magellan Fund
          American Funds Growth Fund of America — Class R4                      
   
Fidelity Growth and Income Fund
          Hotchkis & Wiley Mid Cap Value — Class I                          
Fidelity Intermediate Bond Fund
          Artisan Mid Cap Fund                          
Fidelity Diversified International Fund
          American Beacon Small Cap Value — PA                          
Fidelity Retirement Money Market Portfolio
          Fidelity Small Cap Stock                          
Spartan US Equity Index Portfolio
                 

 



--------------------------------------------------------------------------------



 



TOTAL of all Investment Elections   100%     
 
STEP 4     Distribution Election
 
In accordance with the terms of the Plan, I understand that I will receive a
lump sum distribution of the value of my deferral account as soon as
administratively practicable after the earlier of (i) six months following my
separation from service, (ii) my death, (iii) my Disability, (iv) a termination
of the Plan in connection with a Change in Control (as set forth in the Plan) or
(v) a date specified by me below (if elected). I understand that I do not need
to elect a specified date, in which case I will receive my distribution upon the
earliest of the other events set forth in the preceding sentence.
Specified Date (choose one, if desired):
April 1, [2011]      o     
April 1, [2016]      o     
April 1, [2021]      o     
 
 
 
 
 
 
 
 
 
 
STEP 5     Signature
 
I hereby direct Computer Associates to defer my cash annual performance bonus as
set forth above and pursuant to the terms of the Plan and deem it invested
initially according to my elections in Step 3.
The foregoing elections are subject to all of the terms and conditions of the
Plan, which are incorporated herein by reference. By executing this election, I
acknowledge that (i) I have received and read a copy of the Plan and a summary
of its terms (including the risk factors relating to deferring compensation
under the Plan), (ii) my rights under the Plan are as a general unsecured
creditor of Computer Associates International, Inc., (iii) any compensation that
I defer pursuant to this election may be subject to certain employment taxes on
a current basis for which I am responsible and (iv) my deferral election is
irrevocable and may not be changed, except as otherwise provided under the Plan.
 

       
 
Participant Signature:
     
Date:

 
Return form to:
Treasury Department, Attn: Robert Liotto (Islandia, NY)
 
The information contained herein has been provided by Computer Associates and is
solely the responsibility of Computer Associates.

 